Citation Nr: 0011839	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-02 996	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
to June 1991.  According to his DD 214, Certificate Of 
Release Or Discharge From Active Duty (DD 214), he served in 
Southwest Asia in support of Operation Desert Shield and 
Desert Storm from January to May 1991.  Additionally, the 
DD 214 reflects approximately eighteen-and-a-half years of 
prior inactive service.  

The current appeal arises from a February 1998 rating action 
of the No. Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied service connection for hearing loss.  


FINDING OF FACT

The veteran has offered no competent medical evidence that he 
currently suffers from hearing loss by VA standards.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must produce 
competent medical evidence of a current disability.  Second, 
the veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must produce 
competent medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

Throughout the appeal in the present case, the veteran has 
asserted that, during his weekend drills with the National 
Guard (which occurred once, and sometimes twice a month), he 
spent most of his time "in the field . . . shooting 
artillery rounds," that he was also around "generators and 
. . . big heavy trucks . . . for all of these years," and 
that this exposure to loud noises was "deafening" and 
impaired his hearing.  See, e.g., March 1999 hearing 
transcript (1999 T.) at 3-5.  Additionally, in a July 1999 
statement, the veteran asserted that, during annual training 
in the 1980s, he was using a field telephone when the wire 
leading to the phone was struck by lightning; that he 
experienced a loud boom in his left ear; and that he was 
treated by medics.  In lay statements received at the RO in 
July 1999, two fellow servicemen explained that they had 
witnessed this accident and that, following the injury, the 
veteran complained of ringing, as well as hearing impairment, 
in his left ear.  

According to the available service medical records, the 
veteran experienced some degree of hearing loss during his 
reserve duty and subsequent active duty.  At the April 1991 
separation examination the veteran reported that he had 
previously had, or had at that time, ear, nose, or throat 
trouble but denied ever having experienced hearing loss.  The 
audiological evaluation completed at the separation 
examination demonstrated the following auditory 
thresholds:  20 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 0 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz, and 30 decibels at 4000 Hertz (in the veteran's 
right ear) and 45 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 45 decibels at 
3000 Hertz, and 60 decibels at 4000 Hertz (in his left ear).  
These auditory thresholds were confirmed in an audiogram 
completed in May 1991.  

According to post-service medical reports, a VA examination 
conducted in September 1991 provided "no report of 
diminution in auditory . . . acuity."  The examiner noted 
that the spoken voice was easily audible to the veteran.  At 
a subsequent January 1992 VA examination, the same examiner 
again noted that the spoken voice was easily audible to the 
veteran.  

The claims folder contains no more recent medical records 
reflecting audiological examination or treatment.  In fact, 
in February 1998, the veteran specifically stated that he has 
never been treated for hearing loss.  

Although the veteran's service medical records confirm that 
the veteran experienced impaired hearing in service, the 
claims folder contains no medical evidence showing that he 
currently has hearing loss.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions by themselves do not constitute competent medical 
evidence of a current disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  

Consequently, the Board of Veterans' Appeals (Board) finds 
that the veteran's claim for service connection for bilateral 
hearing loss is not well grounded on the basis that the 
veteran has not submitted competent medical evidence of a 
current hearing disability.  Because the veteran has failed 
to meet his initial burden of submitting evidence of a 
well-grounded claim for service connection, VA is under no 
duty to assist him in developing the facts pertinent to his 
claim.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to make the veteran's claim well 
grounded.  As such, there is no additional duty on the part 
of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim (including the need for competent medical 
evidence of a current hearing loss disability and competent 
medical evidence of a nexus, or link, between any such 
current hearing loss disability and his in-service noise 
exposure) and to explain why his current attempt fails.  


ORDER

A well-grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

